UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMUEL LOZANO, #59357-379                        §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:17-CV-135
                                                 §    CRIMINAL ACTION NO. 4:13-CR-241(2)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#23) concluding

that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. Movant timely filed

objections (#28).

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct, and Movant’s objections are

without merit. The objections constitute primarily only a disagreement with the findings and

conclusions of the Magistrate Judge and do not show entitlement to relief.

         In particular, Movant fails to show that his counsel had a conflict of interest when he

communicated with the Assistant United States Attorney in an effort to have Movant transferred

to a different facility prior to trial. An "actual conflict" exists when defense counsel is compelled

to compromise his duty of loyalty or zealous advocacy to the accused by choosing between or

blending the divergent or competing interests of a present or former client. Perillo v. Johnson,

205 F.3d 775, 781 (5th Cir. 2000). A conflict of interest must be actual, rather than potential or

speculative, for it to violate Sixth Amendment standards. See Barrientos v. United States, 668
F.2d 838, 841 (5th Cir. 1982). The Report appropriately concludes that Movant failed to show

an actual conflict of interest. It notes:

       The record is devoid of any evidence showing that Movant voiced his objection
       concerning his transfer to his counsel, the Government, or the Court – either at trial,
       at sentencing, or on direct appeal.

        The Court also notes that Movant arguably received the exact defense objective he
       was seeking – a trial in the absence of a plea offer of thirteen years or less. Whether
       Movant’s counsel participated in trying to have him transferred does not constitute
       the denial of assistance of counsel. The fact that Movant was transferred does not
       amount to a constitutional violation.          Movant fails to show prosecutorial
       vindictiveness or misconduct, a conflict of interest, or that he suffered as a result of
       the transfer.

(#23, p. 8). Likewise, Movant failed to show prosecutorial misconduct. He failed to show the

prosecutor’s comments or actions “so infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986).              To

constitute a denial of due process, the acts complained of must be of such character as to

necessarily prevent a fair trial. Jones v. Scott, 69 F.3d 1255, 1278 (5th Cir. 1995). Movant

wholly fails in this regard.

        Furthermore, in his objections, Movant erroneously attempts to apply pleading standards

from Bell Atlantic Corp.v. Twombly, 550 U.S. 544 (2007), to the instant case. Twombly,

however, is applicable in civil rights lawsuits, not in motions to vacate, set aside, or correct

the sentence.

       The critical point in this case is that Movant refused the various plea offers from the

Government and fails to show that, but for counsel’s alleged deficient performance, the outcome

would have been different. Strickland v. Washington, 466 U.S. 668, 687 (1984). “Failure to make

the required showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim.” Id. at 700. “To show prejudice from ineffective assistance of counsel where

a plea offer has lapsed or been rejected because of counsel's deficient performance, a defendant

                                                  2
must demonstrate a reasonable probability they would have accepted the earlier plea offer had they

been afforded effective assistance of counsel.” Missouri v. Frye, 566 U.S. 134 , 147 (2012).

Movant fails to show how his counsel’s attempts to have him transferred to another facility prior

to trial constitute ineffective assistance of counsel or how such alleged ineffectiveness caused him

prejudice. He fails to meet the required Strickland standard. Strickland, 466 U.S. at 700. He

also fails to show he would have accepted one of the plea offers but for counsel’s alleged

ineffectiveness. Frye, 566 U.S. at 147.

       Finally, also without merit is Movant’s objection to the finding that he has not shown he

is entitled to an evidentiary hearing. See Rule 8, Rules Governing § 2255 Cases in the United

States District Courts; United States v. Auten, 632 F.2d 478, 480 (5th Cir. 1980) (noting that mere

conclusory allegations are not sufficient to support a request for an evidentiary hearing).

       In conclusion, Movant fails to show errors of “constitutional or jurisdictional magnitude,”

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991), and he is not entitled to relief. After

conducting a de novo review of Movant’s objections, the Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 31st day of March, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE


                                                 3
